Per Curiam.

This is an appeal from a resettled order of the Supreme Court at the Special Term for Broome County, settling the accounts of the respondent receiver. The latter did not appear on the oral argument and has filed no brief; hence some matters, which might have been explained satisfactorily, are in doubt.
When the receiver filed his account appellant objected to it and a hearing was held before the Special Term. After the hearing an order was made charging respondent with $19,311.80 and crediting him. with $16,131.21 and directing him to pay over the balance of $3,180.59. Thereafter respondent made a motion to resettle the order. This motion was granted and the liability of respondent was reduced from $3,180.59 to $2,755.59, a difference of $425.
There are at least two items for which no adequate explanation has been given. Respondent paid himself, as receiver, at the rate of $50 a week without authorization of the court. In the original memorandum decision, the Special Term said: “ The item of receiver’s salary has been omitted from the disbursements for which he originally sought credit as set forth in Schedule B of his account ”. This conclusion may be so but we find nothing to substantiate it in the record. A comparison of Schedule B, in the receiver’s account, with the disbursements *865allowed in the order appealed from, seems to leave no room for a deduction of $1,250, which was the total amount the receiver paid himself. The figures in one instance are $16,006.21, and in the other $16,256.21. Another item of $300 should be accounted for. This is represented by a check signed by respondent as receiver and payable to the attorney for the plaintiff in the action.
The order should be reversed, with $10 costs, and the matter remitted to the Special Term for further consideration.
Order reversed, with $10 costs, and the matter remitted to the Special Term for further consideration.
Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ., concur.